[Cite as State ex rel. Al-Zerjawi v. Baker-Ross, 2020-Ohio-4967.]


 STATE OF OHIO    )                                                 IN THE COURT OF APPEALS
                  )ss:                                              NINTH JUDICIAL DISTRICT
 COUNTY OF SUMMIT )


 STATE EX REL. SAFAA A. AL-                                         C.A. No. 29810
 ZERJAWI

        Relator

        v.

 SUSAN BAKER-ROSS, JUDGE                                            ORIGINAL ACTION IN
 SUMMIT COUNTY COMMON                                               MANDAMUS
 PLEAS COURT

        Respondent



Dated: October 21, 2020



        PER CURIAM.

        {¶1}     Relator, Safaa A. Al-Zerjawi, has petitioned this Court for a writ of

mandamus to compel Respondent, Judge Susan Baker Ross, to settle his App.R. 9(C)

Statement of the Evidence. Judge Baker Ross has moved to dismiss and provided this

Court with a copy of her order settling the App.R. 9(C) Statement. Mr. Al-Zerjawi did

not respond to the motion to dismiss. Because the App.R. 9(C) Statement has been settled

by Judge Baker Ross, Mr. Al-Zerjawi’s claim is moot, and this Court dismisses his

petition.

        {¶2}     To obtain a writ of mandamus, Mr. Al-Zerjawi must demonstrate that he

has a clear legal right to the relief requested, that the judge has a clear legal duty to provide
                                                                                C.A. No. 29810
                                                                                    Page 2 of 3

it, and that there is no adequate remedy available in the ordinary course of law. State ex

rel. Waters v. Spaeth, 131 Ohio St. 3d 55, 2012-Ohio-69, ¶ 6. It is well-settled that

mandamus will not “compel the performance of a duty that has already been performed.”

State ex rel. Grove v. Nadel, 84 Ohio St. 3d 252, 253, 1998-Ohio-541.

       {¶3}   Mr. Al-Zerjawi sought the writ of mandamus to order Judge Baker Ross to

settle his App.R. 9(C) Statement.       This Court may consider evidence outside the

complaint to determine that an action is moot. State ex rel. Nelson v. Russo, 89 Ohio

St.3d 227, 228 (2000). According to Judge Baker Ross’s motion to dismiss, and a review

of the trial court docket, Judge Baker Ross has settled the App.R. 9(C) Statement.

Accordingly, this matter is moot.

       {¶4}   Because Mr. Al-Zerjawi’s claim is moot, his petition is dismissed. No costs

are taxed in this action.

       {¶5}   The clerk of courts is hereby directed to serve upon all parties not in default

notice of this judgment and its date of entry upon the journal. See Civ.R. 58(B).




                                                  LYNNE S. CALLAHAN
                                                  FOR THE COURT

HENSAL, J.
SCHAFER, J.
CONCUR.
                                                               C.A. No. 29810
                                                                   Page 3 of 3

APPEARANCES:

SAFAA A. AL-ZERJAWI, Pro se, Relator.

SHERRI BEVAN WALSH, Prosecuting Attorney, and MARRETT W. HANNA and JOHN
GALONSKI, Assistant Prosecuting Attorneys, for Respondent.